                                                                                           Case 2:19-cv-01961-JCM Document 9 Filed 12/11/19 Page 1 of 4



                                                                                  1   Samuel A. Schwartz, Esq.
                                                                                      Nevada Bar No. 10985
                                                                                  2   Troy P. Domina, Esq.
                                                                                      Nevada Bar No. 13862
                                                                                  3   Brownstein Hyatt Farber Schreck LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas Nevada 89106
                                                                                      Telephone: (702) 382-2101
                                                                                  5   Facsimile: (702) 382-8135
                                                                                      Attorneys for the Defendants
                                                                                  6
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                  7                              FOR THE DISTRICT OF NEVADA
                                                                                  8
                                                                                      In re:                                        )   USDC No.: 2:19-cv-01961-JCM
                                                                                  9                                                 )   Appeal Reference No.: 19-43
                                                                                      6635 W Oquendo LLC,                           )
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                 )
                                                                                                               Debtor,              )   Case No.: 17-15953-BTB
                                                                                 11   ____________________________________          )
                                            100 North City Parkway, Suite 1600




                                                                                                                                    )   Chapter 11
                                                Las Vegas, NV 89106-4614




                                                                                 12   International Property Holdings, LLC, a       )
                                                      702.382.2101




                                                                                 13   Nevada limited liability company,             )
                                                                                                                                    )   Adversary No.: 19-01097-BTB
                                                                                 14                                Plaintiff,       )
                                                                                                                                    )
                                                                                 15   v.                                            )   STIPULATION AND ORDER TO
                                                                                                                                    )   EXTEND BRIEFING DEADLINES
                                                                                 16   6635 W Oquendo LLC, a Nevada limited
                                                                                                                                    )
                                                                                      liability company; The LV Property
                                                                                 17                                                 )
                                                                                      Investment Irrevocable Trust; Anca Popescu,
                                                                                                                                    )
                                                                                      an Individual; Catalin Popescu, an
                                                                                 18                                                 )
                                                                                      Individual;    Romik     Yeghnazary,     an
                                                                                                                                    )
                                                                                 19   Individual; Gasper Meliryan, an Individual;
                                                                                                                                    )
                                                                                      Steve Yarmy, an Individual; and Christopher
                                                                                 20                                                 )
                                                                                      Craig, an Individual,
                                                                                                                                    )
                                                                                 21                            Defendants.          )
                                                                                      ____________________________________          )
                                                                                 22                                                 )
                                                                                                                                    )
                                                                                 23                                                 )
                                                                                 24                                                 )
                                                                                                                                    )
                                                                                 25   International Property Holdings, LLC, a       )
                                                                                      Nevada limited liability company,             )
                                                                                 26                                                 )
                                                                                                                   Appellant,       )
                                                                                 27                                                 )
                                                                                 28                                                 )
                                                                                      20031349                                      1
                                                                                           Case 2:19-cv-01961-JCM Document 9 Filed 12/11/19 Page 2 of 4



                                                                                  1   v.                                               )
                                                                                                                                       )
                                                                                  2   6635 W Oquendo LLC, a Nevada limited             )
                                                                                      liability company; The LV Property               )
                                                                                  3
                                                                                      Investment Irrevocable Trust; Anca Popescu,      )
                                                                                  4   an Individual; Catalin Popescu, an               )
                                                                                      Individual;    Romik     Yeghnazary,     an      )
                                                                                  5   Individual; Gasper Meliryan, an Individual;      )
                                                                                      Steve Yarmy, an Individual; and Christopher      )
                                                                                  6   Craig, an Individual,                            )
                                                                                  7                                                    )
                                                                                                               Appellee(s).
                                                                                  8   ____________________________________

                                                                                  9                 STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              Defendants, 6635 W Oquendo LLC, The LV Property Investment Irrevocable Trust, Anca
                                                                                 11   Popescu, Catalin Popescu, Romik Yeghnazary, Gasper Melikyan, Steve Yarmy, and Christopher
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                                                      Craig (collectively, the “Defendants” or “Appellees”), and Plaintiff, International Property
                                                      702.382.2101




                                                                                 13
                                                                                      Holdings, LLC (the “Plaintiff” or “Appellant”), by and through their undersigned counsel of
                                                                                 14
                                                                                      record, hereby stipulate and agree as follows:
                                                                                 15

                                                                                 16              WHEREAS, on November 6, 2017, 6635 W Oquendo LLC, the debtor in the above-

                                                                                 17   captioned bankruptcy case, commenced a Chapter 11 bankruptcy, Case No. 17-15953-BTB (the

                                                                                 18   “Bankruptcy Case”) in the United States Bankruptcy Court for the District of Nevada (the
                                                                                 19   “Bankruptcy Court”);
                                                                                 20
                                                                                                 WHEREAS, on November 9, 2017, Plaintiff filed a complaint in the Eighth Judicial
                                                                                 21
                                                                                      District Court, Case No. A-17-764417-C (the “State Court Case”), which was amended first on
                                                                                 22
                                                                                      February 16, 2018, and amended a second time on June 10, 2019 (the “Complaint”);
                                                                                 23

                                                                                 24              WHEREAS, on June 25, 2019, the Defendants filed a Motion to Dismiss the Complaint in

                                                                                 25   the State Court Case (the “Motion to Dismiss”) and filed a Notice of Removal of Action and

                                                                                 26   Request for Referral to remove the State Court Case to federal court;
                                                                                 27
                                                                                                 WHEREAS, following removal, on July 29, 2019, the State Court Case was referred to the
                                                                                 28
                                                                                      20031349                                         2
                                                                                            Case 2:19-cv-01961-JCM Document 9 Filed 12/11/19 Page 3 of 4



                                                                                  1   Bankruptcy Court;
                                                                                  2              WHEREAS, on October 24, 2019, the Bankruptcy Court entered an order to dismissing the
                                                                                  3
                                                                                      Complaint (the “Dismissal Order”);
                                                                                  4
                                                                                                 WHEREAS, on November 5, 2019, the Plaintiff filed a Notice of Appeal in the United
                                                                                  5
                                                                                      States District Court for the District of Nevada (the “District Court”);
                                                                                  6

                                                                                  7              WHEREAS, on December 6, 2019, the District Court ordered that the Appellant shall file

                                                                                  8   its opening brief (the “Opening Brief”) by December 20, 2019, that the Appellees shall file their

                                                                                  9   answering brief (the “Answering Brief”) by January 3, 2020, and that the Appellant shall file its
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   reply brief (the “Reply Brief”) by January 17, 2020;
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                 WHEREAS, the parties agreed that the deadlines to file their respective briefs shall be
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                                                      extended;
                                                      702.382.2101




                                                                                 13
                                                                                                 NOW, THEREFORE, the parties hereby stipulate and agree to the following, and by the
                                                                                 14

                                                                                 15   Order concurrently submitted herewith, seek Court approval of the same:

                                                                                 16              IT IS HEREBY STIPULATED AND AGREED that the Appellant shall file the Opening

                                                                                 17   Brief on or before Wednesday, January 15, 2020;
                                                                                 18
                                                                                                 IT IS FURTHER STIPULATED AND AGREED that the Appellees shall file the
                                                                                 19
                                                                                      Answering Brief on or before Wednesday, January 29, 2020; and
                                                                                 20
                                                                                      ///
                                                                                 21
                                                                                      ///
                                                                                 22

                                                                                 23   ///

                                                                                 24   ///
                                                                                 25   ///
                                                                                 26
                                                                                      ///
                                                                                 27
                                                                                      ///
                                                                                 28
                                                                                      20031349                                         3
                                                                                          Case 2:19-cv-01961-JCM Document 9 Filed 12/11/19 Page 4 of 4



                                                                                  1              IT IS FURTHER STIPULATED AND AGREED that the Appellant shall file the Reply
                                                                                  2   Brief on or before Wednesday, February 12, 2020.
                                                                                  3
                                                                                      Dated this 10th day of December, 2019              Dated this 10th day of December, 2019
                                                                                  4
                                                                                       /s/ Samuel A. Schwartz                             /s/ Roger P. Croteau
                                                                                  5   Samuel A. Schwartz, Esq.                           Roger P. Croteau, Esq.
                                                                                      Nevada Bar No. 10985                               Nevada Bar No. 4958
                                                                                  6   Troy P. Domina, Esq.                               Timothy E. Rhoda, Esq.
                                                                                      Nevada Bar No. 13862
                                                                                  7                                                      Nevada Bar No. 7878
                                                                                      Brownstein Hyatt Farber Schreck, LLP
                                                                                                                                         Roger P. Croteau & Associates, LTD
                                                                                      100 North City Parkway, Suite 1600
                                                                                  8                                                      2810 W. Charleston Blvd., Suite 75
                                                                                      Las Vegas, Nevada 89106
                                                                                                                                         Las Vegas, Nevada 89102
                                                                                  9   Attorneys for the Defendants/Appellees
                                                                                                                                         Attorneys for Plaintiff/Appellant
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                  December 18, day
                                                                                                 IT IS SO ORDERED this         2019.
                                                                                                                                   of December, 2019.
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14
                                                                                                                                              DISTRICT
                                                                                                                                            UNITED     COURT
                                                                                                                                                   STATES    JUDGE JUDGE
                                                                                                                                                          DISTRICT
                                                                                 15
                                                                                      Submitted by:
                                                                                 16

                                                                                 17   BROWNSTEIN HYATT FARBER SCHRECK, LLP

                                                                                 18
                                                                                      /s/ Samuel A. Schwartz
                                                                                 19   Samuel A. Schwartz, Esq.
                                                                                      Nevada Bar No. 10985
                                                                                 20
                                                                                      Troy P. Domina, Esq.
                                                                                 21   Nevada Bar No. 13862
                                                                                      Brownstein Hyatt Farber Schreck, LLP
                                                                                 22   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, Nevada 89106
                                                                                 23   Attorneys for the Defendants/Appellees
                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      20031349                                      4
